DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Step 1: Claims 1-4 are directed towards methods.
Step 2A, Prong One: Claim 1 recites the abstract idea, “comparing a value… with a correlation criterion.” Steps of comparing require human abstract thought or reasoning or a black box computer.
Claim 2 recites the abstract idea, “evaluating an aging condition of the subject,” “presenting information registered in a database… based on the correlation criterion”. Steps of evaluating and presenting based on the correlation criterion require human abstract thought or reasoning or a black box computer. Further, the abstract step of presenting requires abstract reasoning performed based on the correlation criterion.
Claim 3 recites the abstract idea, “re-evaluating the aging condition,” and, “updating the information based on the degree of improvement…” Steps of re-evaluating and updating the information based on the degree of improvement require human abstract thought or reasoning or a black box computer. Further, the abstract step of re-evaluating requires abstract reasoning performed based on the degree of improvement.
Claim 4 recites the abstract idea, “selecting a candidate substance based on a change in either of the amount of…” Steps of selecting require human abstract thought or reasoning or a black box computer to analyze a change in amounts of a substance in order to make an abstract decision of selecting a candidate substance. Further, the abstract step of selecting requires abstract reasoning performed based on a change in an amount.
Step 2A, Prong Two: These judicial exceptions are not integrated into a practical application because claims 1-4 do not recite additional elements that are sufficient to amount to significantly more than the judicial exception because there is no effect achieved by claims 1-4 unless human or black box abstract reasoning is employed to perform the abstract ideas as described above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claims 1-4 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Citations from the specification are taken from the Pre-Grant Publication US 2020/0386771 A1.
Claims 1-4 require a correlation criterion to achieve the effect of the invention (evaluating an aging condition). The specification is silent on how the correlation criterion is determined or calculated nor how to determine its significance relative to the measured amounts (extracellular vesicles including exosomes in serum or advanced glycation end products) and how that significance relates to a particular evaluation or conclusion about an aging condition. Rather, the specification describes a method of correlating the amount of advanced glycation end products of surface proteins on extracellular vesicles including exosomes in serum with age of a subject ([0043]) but is silent on how that correlation indicates a particular conclusion (evaluation) of an aging condition as claimed.
Example 1 (see [0036]-[0042]) merely illustrates the relationship between ages of subjects and the amounts of extracellular vesicles including exosomes in serum (see fig. 1, 3, [0038], [0040]), the relationship between the ages of subjects and the total amounts of advanced glycation end products in serum (see fig. 2A, [0041]), and the relationship between the amounts of advanced glycation end products of surface proteins on extracellular vesicles in serum and the lengths of telomere ([0042]). 
Paragraph [0043] of the specification states, “As described above, the amount of extracellular vesicles including exosomes in serum and the amount of advanced glycation end products of surface proteins on extracellular vesicles including exosomes showed correlation with an aging condition correlated strongly with age. This means that an aging condition can be evaluated by comparing the values of the amounts with correlation formulas.” The specification is silent on what comprises the correlation formulas or how to derive them. Even with general knowledge of correlation mathematics, the specification states that evaluation of an aging condition is possible but does not enable one with ordinary skill in the art to sufficiently practice the invention as claimed to interpret the correlations such that a significant evaluation of an aging condition is achieved. Further, a method of screening a substance capable of improving or preventing an aging condition (see claim 4) is not enabled by the specification as it does not teach one of ordinary skill in the art how to recognize or interpret change(s) in either of the amount of parameters recited by claim 4 which would indicate a desired or significant change due to a candidate substance and which would indicate appropriate selection of said candidate substance.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a method of screening for a substance capable of improving or preventing an aging condition comprising selecting a candidate substance based on a change in either of the amounts recited by claim 4. The claim further recites, “a correlation criterion with the aging condition being pre-determined.” Claim 4 is rendered indefinite because claim 4 is unclear how the correlation criterion further limits the invention because the claim recites that a correlation criterion is pre-determined but does not recite what or how the criterion is used in the method. For purposes of examination, it is assumed the correlation criterion was intended to be similar in scope as claim 1 such that a change in either of the amounts recited by claim 4 are compared to a correlation criterion which is pre-determined (see claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eitan et al. ("Age-Related Changes in Plasma Extracellular Vesicle Characteristics and Internalizationby Leukocytes," 02 May 2017, cited in the IDS filed 17 August 2021), hereinafter Eitan.
Regarding claim 1, Eitan discloses a method of evaluating an aging condition of a subject (establishing a profile of [extracellular vesicles] EVs with human age) (abstract), the method comprising the step of: 
comparing a value from the subject of either of the amount of extracellular vesicles including exosomes (EVs; exosomes) (abstract) in serum (Here, we analyzed circulating plasma EVs in a cross-secitonal and longitudinal study in order to address age-related changes…, abstract; The accumulating evidence that EVs play a role in age-related disease, and the potential use of EVs as diagnostic and prognostic markers, led us to examine whether EVs change with age in humans, p. 2, para. 1; see figs. 1A-1G) with a correlation criterion (To address whether an individual’s EV concentrations were maintained between the two visits, we examined the correlation) (p. 4, para. 2; see figs. 1E and 1G), the correlation criterion with the aging condition being pre-determined (Our findings suggest that in cases when normalization to baseline is possible… EVs may provide non-invasive insight to evaluate disease progression. It may also prove to be valuable to generate an EV baseline as part of the clinical measurements associated with routine blood tests) (p. 10, para. 4).
Regarding claim 2, Eitan discloses a method of presenting information about a subject (Our data provide important information towards establishing a profile of EVs with human age) (abstract), the method comparing the steps of: 
evaluating an aging condition of the subject in accordance with the method according to claim 1 (see rejection of claim 1 over Eitan above); and in a case where the aging condition is evaluated not to be in a target condition (non-pathological), presenting information registered in a database as an ingredient (pharmacological) capable of shifting the values of the amounts or the parameters towards numerical ranges of the amounts or the parameters as determined based on the correlation criterion when the aging condition is in the target condition (Our findings suggest that in cases when normalization to baseline is possible, such as when measuring response to treatment of a disease, EVs may provide non-invasive insight to evaluate disease progression. It may also prove to be valuable to generate an EV baseline as part of the clinical measurements associated with routine blood tests… These data provide important insight into the characterization of EVs in non-pathological conditions that may enhance the utility of EVs to serve as biomarkers for diagnosis, prognosis and pharmacological responses to therapeutic intervention) (p. 10, para. 4, 6).
Regarding claim 3, Eitan discloses a method further comprising the steps of: re-evaluating the aging condition of the subject after the ingredient is ingested (pharmacological responses to therapeutic intervention) (p. 10, para. 6) and updating the information based on the degree of improvement in the aging condition re- evaluated (measuring response to treatment of a disease, EV’s may provide a non-invasive insight to evaluate disease progression) (p. 10, para. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eitan in view of Frank et al. ("Clinical biomarkers in drug discovery and development," July 2003), hereinafter Frank.
Regarding claim 4, Eitan discloses a method of screening for a substance capable of improving or preventing an aging condition (measuring response to treatment of a disease, EV’s may provide non-invasive insight to evaluate disese progression… In addition to serving as biomarkers, EVs may have a role in system aging… In conclusion, our results clearly show that EV concentration and protein composition change with age… These data provide important insight into the characterization of EVs in non-pathological conditions that may enhance the utility of EVs to serve as biomarkers for diagnosis, prognosis and pharmacological responses to therapeutic intervention) (p. 10, para. 4-6) and providing a correlation criterion with the aging condition being pre-determined (Our findings suggest that in cases when normalization to baseline is possible… EVs may provide non-invasive insight to evaluate disease progression. It may also prove to be valuable to generate an EV baseline as part of the clinical measurements associated with routine blood tests) (p. 10, para. 4).
Eitan teaches that measuring extracellular vessicles (EVs) as biomarkers reveals the therapeutic response of a particular ingredient (pharmacological response) (Our findings suggest that in cases when normalization to baseline is possible, such as when measuring response to treatment of a disease, EVs may provide non-invasive insight to evaluate disease progression. It may also prove to be valuable to generate an EV baseline as part of the clinical measurements associated with routine blood tests… These data provide important insight into the characterization of EVs in non-pathological conditions that may enhance the utility of EVs to serve as biomarkers for diagnosis, prognosis and pharmacological responses to therapeutic intervention) (p. 10, para. 4, 6).
However, Eitan is silent on explicitly selecting a candidate substance based on a change in either of the amount of extracellular vesicles including exosomes in serum, the amount of advanced glycation end products of surface proteins on the extracellular vesicles, or parameters based on the amounts due to the candidate substance.
Frank discloses the analogous art of measuring biomarkers to identify unique molecular signatures which correlate to biological events (abstract). Frank teaches that measuring biomarkers as a response to a drug (ingredient) quantifies the drug benefit and response which ultimately inform regulatory and therapeutic decisions regarding candidate drugs for a particular disease (abstract).
The teachings of Frank demonstrate that measuring biomarker(s) in response to a drug is routine in determining a suitable drug from a variety of candidate drugs (Frank, abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Eitan to include selecting a candidate substance based on a change in either of the amount of extracellular vesicles including exosomes in serum, the amount of advanced glycation end products of surface proteins on the extracellular vesicles, or parameters based on the amounts due to the candidate substance for the benefit of identifying the drug benefit and response while informing regulatory and therapeutic decisions regarding candidate drugs for a particular disease (Frank, abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797